Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 20, 2007, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
In 2006, claimant was employed as a community coordinator for the New York City Housing Authority when he accepted a designation as a Democratic Party candidate for the State Assembly. His employment was subsequently terminated for violating a written policy of the employer prohibiting running for political office in a partisan election. It is well settled that “[violation of an employer’s reasonable policies may constitute disqualifying misconduct” (Matter of Rizzo [Commissioner of *965Labor], 307 AD2d 573, 573 [2003]; see Matter of Kaplan [Multimedia Entertainment—Commissioner of Labor], 28 AD3d 1045, 1046 [2006]; Matter of Bastian [Commissioner of Labor], 19 AD3d 915, 916 [2005]; Matter of Letcher [Wal-Mart Stores— Commissioner of Labor], 272 AD2d 710, 710 [2000]; Matter of Block [Commissioner of Labor], 249 AD2d 870, 870 [1998]). Here, under guidelines established by the employer to assure compliance with the Hatch Act (see 5 USC § 1501 et seq.) and the City of New York Conflicts of Interest Board Rules, an employee is prohibited from running as a candidate for elective public office in a partisan election. The record demonstrates that claimant was aware of the employer’s guidelines prior to his termination and he was afforded an opportunity to comply with the policy before any adverse action was taken by the employer. Accordingly, substantial evidence supports the Board’s determination finding claimant guilty of disqualifying misconduct (see Matter of Rizzo [Commissioner of Labor], 307 AD2d at 573; Matter of Block [Commissioner of Labor], 249 AD2d at 870).
Mercure, J.P., Spain, Rose, Kane and Kavanagh, JJ., concur. Ordered that the decision is affirmed, without costs.